UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4184


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TYRON JEROME HUNTER, a/k/a Tyrone Jerome Hunter,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00251-LHT-1)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Ann L. Hester, Emily Marroquin,
Charlotte, North Carolina, Fredilyn Sison, Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyron Jerome Hunter pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

cocaine base, in violation of 21 U.S.C. §§ 841, 846 (2006), and

was sentenced to 240 months in prison.            Counsel for Hunter has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), alleging that she has found no meritorious issues for

appeal but asserting that the district court may have improperly

calculated Hunter’s Guidelines range.             Hunter was notified of

his right to file a pro se supplemental brief but has not done

so.      The Government has declined to file a responding brief.

Finding no error, we affirm the district court’s judgment.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.     After a thorough Fed. R. Crim. P. 11 hearing at which

Hunter admitted his guilt, the district court sustained one of

Hunter’s objections to his presentence investigation report and

adopted the remaining findings contained therein, considered the

18 U.S.C. § 3553(a) (2006) factors, and sentenced Hunter to the

statutory     mandatory    minimum    sentence.        See   United   States

v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008) (“A statutorily

required sentence . . . is per se reasonable.”).

            Accordingly, we affirm the judgment of the district

court.      This   court   requires   that   counsel    inform   Hunter   in

                                      2
writing of his right to petition the Supreme Court of the United

States for further review.          If Hunter requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may    motion   this   court   for   leave   to

withdraw from representation.         Counsel's motion must state that

a copy thereof was served on Hunter.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3